,   J
                                                                                             FILED
                                                                                             MAR - 5 2009
                               UNITED STATES DISTRICT COURT
                                                                                       NANCY MAYER WHITTINGTON ClERK
                               FOR THE DISTRICT OF COLUMBIA                                  U.S. DISTRICT COURT'



Lorenzie F. Gaston,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.         09 0433
                                               )
Pinellas County State Court,                   )
                                               )
               Defendant.                      )




                                   MEMORANDUM OPINION

        This matter comes before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and will dismiss the complaint for lack of jurisdiction.

        Plaintiff is an inmate in the Taylor Correctional Institution in Perry, Florida, serving a

sentence imposed by the Pinellas County State Court. Notwithstanding that the pro se

submission is titled a complaint, it appears to attack the validity of the state court conviction,

alleging actual innocence, ineffective assistance of counsel, and wrongful incarceration. As such,

it will be construed as a petition for habeas review under 28 U.S.C. § 2254.

       Federal court review of state convictions is available under 28 U.S.C. § 2254 but only

after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(1). Thereafter, "an

application for a writ of habeas corpus [] made by a person in custody under the judgment and

sentence of a State court ... may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application." 28 U.S.C. § 2241(d). To the extent that petitioner has
exhausted his state remedies, his federal recourse lies in the United States District Court for the

Middle District of Florida.

       A separate final order accompanies this memorandum opinion.


                                                       D!0.L- 0 jfwlL
                                                      United States District Judge